                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-CV-60093-GAYLES/SELTZER

OSCAR NEGRON,

        Plaintiff,
v.

KEVIN McALLENAN, Acting Secretary
Department of Homeland Security, et al.,

        Defendants.
                                                    /

                                                   ORDER

        THIS CAUSE comes before the Court upon Defendants’ Motion to Dismiss or in the

Alternative for Summary Judgment (the “Motion”). [ECF No. 22]. 1 The Court has reviewed the

Motion and the record and is otherwise fully advised. For the reasons that follow, the Motion is

granted.

                                             BACKGROUND 2

        On July 26, 2002, Marisa Negron (“Negron”), a citizen of Peru, married Luis Alberto

Centeno (“Centeno”), a citizen of the United States. On August 1, 2002, Centeno filed a visa

petition on behalf of Negron (the “First Form I-130”). The First Form I-130 was denied because

Centeno was previously married to another individual and had not obtained a divorce before

marrying Negron.




1 In its title, the Motion uses the singular term “Defendant.” However, as there are multiple named defendants and
the issues concern all defendants, the Court uses the plural term “Defendants.”
2 The facts, taken from the Complaint and the exhibits attached to the Complaint, which include portions of the
administrative record such as the Notice of Intent to Deny the Visa Petition and USCIS’s decision to deny the Visa
Petition [ECF No. 1, 1-4, 1-5], are presumed to be true for purposes of Defendants’ Motion. See Hill v. White, 321
F.3d 1334, 1335 (11th Cir. 2003); Basson v. Mortgage Electronic Registration Systems, Inc., 741 F. App’x 770, 771
(11th Cir. 2018) (courts may consider exhibits attached to a complaint on a motion to dismiss).



                                                        1
       On December 13, 2005, Centeno pled guilty to one count of Fraud and Misuse of Visas in

violation of 18 U.S.C. § 1546(a). Centeno’s indictment alleged that he falsely represented in the

First Form I-130 that he was not previously married. Negron and Centeno divorced on March 8,

2007. After the divorce, on September 10, 2007, another Form I-130 was filed on behalf of

Negron, again listing Centeno as the petitioner (the “Second Form I-130”). The Second Form I-

130 was denied for abandonment.

       On April 9, 2010, Negron married Plaintiff Oscar Negron (“Plaintiff”), a citizen of the

United States. On April 18, 2010, Plaintiff filed a Form I-130 on behalf of Negron (the “Visa

Petition”). On March 31, 2011, Plaintiff and Negron appeared for an interview before a USCIS

officer and were questioned about Negron’s prior marriage to Centeno. Negron testified that (1)

she and Centeno lived together for approximately nine months and that he did not always stay with

her, (2) she did not live with Centeno after they separated, and (3) she filed the Second Form I-

130 because her driver’s license had expired and she needed immigration documents to get a new

license. Notice of Intent to Deny at 2-3, ECF No. 1-4. However, in a December 8, 2016, USCIS

interview, Centeno testified that (1) his marriage to Negron was a business arrangement, (2)

Negron paid him $1,000 to marry her, (3) he never lived with Negron, (4) his marriage to Negron

was part of the scheme for which he was indicted in 2005, and (4) he did not sign or submit the

Second Form I-130 on behalf of Negron. Id at 3-4.

       On June 7, 2017, Plaintiff and Negron appeared for a second interview before a USCIS

officer. Negron was asked to provide details about her relationship with Centeno, including when

and where they met, where they got married, and who witnessed their wedding. Negron did not

know or remember who witnessed the wedding, the address of where she and Centeno lived, or

whether Centeno had children. Id. at 4-10. Negron testified that she was not aware that the First




                                               2
Form I-130 was presented as evidence against Centeno in his federal criminal case. Id. She denied

paying Centeno to marry her. Id.

       On July 14, 2017, USCIS issued a Notice of Intent to Deny (“NOID”) the Third Form I-

130. The NOID presented a detailed record and found that Negron and Centeno married for the

sole purpose of conveying immigration benefits to Negron and that Plaintiff failed to establish that

Negron and Centeno had entered into a bona fide marriage. Plaintiff timely responded to the

NOID. On September 21, 2017, USCIS denied the Visa Petition (the “Decision”), finding there

was substantial and probative evidence that Negron and Centeno entered into their marriage for

the purpose of conveying immigration benefits to Negron and that Plaintiff failed to establish the

bona fides of Negron’s marriage to Centeno. Decision, ECF No. 1-5.

       Plaintiff appealed, and the Board of Immigration Appeals upheld the Decision on

September 18, 2018. Plaintiff then filed this action under the Administrative Procedure Act (the

“APA”) asking the Court to find that the Decision is arbitrary and capricious, an abuse of

discretion, or otherwise not in accordance with the law. Defendant has now moved to dismiss, or,

in the alternative, for summary judgment.

                                      LEGAL STANDARD

       To survive a motion to dismiss brought pursuant to Federal Rule of Civil Procedure

12(b)(6), a complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is considered facially plausible when the

court is able to draw a reasonable inference that the defendant is liable based on the factual content

pleaded by the plaintiff. Id. The “plausibility standard” requires that there be “more than sheer

possibility that a defendant acted unlawfully.” Id. A determination of a claim’s plausibility “is a




                                                  3
context-specific task that requires the reviewing court to draw on its judicial experiences and

common sense.” Id. at 679. It is not enough for a complaint to recite the statutory elements of a

cause of action. Id. at 678. Allegations within a complaint must be more than conclusory and must

have a factual basis. Id. at 679.

        When reviewing a motion to dismiss, courts accept the allegations as presented in the

complaint as true and view those facts “in the light most favorable to the plaintiff.” Hill v. White,

321 F.3d 1334, 1335 (11th Cir. 2003). In addition, the Court “may always consider exhibits

attached to the complaint on a 12(b)(6) motion, because exhibits are part of the pleadings.” Basson

v. Mortgage Electronic Registration Systems, Inc., 741 F. App’x 770, 771 (11th Cir. 2018). The

issue before the Court is “‘not whether [Plaintiff] will ultimately prevail’ . . . but whether his

complaint [is] sufficient to cross the federal court’s threshold.” Skinner v. Switzer, 562 U.S. 521,

529–30 (2011) (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).

                                          DISCUSSION

        Under the APA, district courts have the power to set aside agency action that is “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with the law.” 5 U.S.C. §

706(2)(A). This “exceedingly deferential” standard “provides the reviewing court with very

limited discretion to reverse an agency decision.” Mathews v. USCIS, 458 F. App’x 831, 833 (11th

Cir. 2012) (internal quotation marks omitted). In reaching its decision, an agency “must examine

the relevant data and articulate a satisfactory explanation for its action including a rational

connection between the facts found and the choice made.” Motor Vehicle Mfrs. Ass’n of U.S., Inc.

v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983) (internal quotation marks omitted).

        While the Court cannot create a reasoned basis for the agency’s action where none is given,

the Court must “uphold a decision of less than ideal clarity if the agency’s path may reasonably be




                                                 4
discerned.” Id. (internal quotation marks omitted). The Court’s review is limited to “the

administrative record already in existence, not some new record made initially in the reviewing

court.” Velez-Duenas v. Swacina, 875 F. Supp. 2d 1372, 1377 (S.D. Fla. 2012) (quoting Camp v.

Pitts, 411 U.S. 138, 142 (1973)).

       The Court finds that USCIS’s decision to deny the petition here was not “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A).

Indeed, USCIS must deny an I-130 visa petition if

   (1) the alien has previously been accorded, or has sought to be accorded, an immediate
   relative or preference status as the spouse of a citizen of the United States . . . by reason
   of a marriage determined by the Attorney General to have been entered into for the
   purpose of evading the immigration laws or (2) the Attorney General has determined
   that the alien has attempted or conspired to enter into a marriage for the purpose of
   evading immigration laws.

8 U.S.C. § 1154(c); see also Velez-Duenas, 875 F. Supp. 2d at 1377–78 (“In other words, the

statute requires USCIS to deny an I-130 visa petition filed by a United States citizen on behalf of

an alien if the USCIS determines that the alien has previously entered into a fraudulent marriage

to evade immigration laws.”). Applying the statutory mandate of § 1154(c), USCIS determined

that Negron and Centeno’s marriage was not bona fide and that they only married to evade

immigration laws. To reach this conclusion, USCIS relied on (1) Centeno’s admission that his

marriage to Negron was fraudulent, (2) Negron’s inability to answer many questions about her life

with Centeno, and (3) inconsistencies in Negron’s testimony. Plaintiff argues that USCIS failed

to discuss or consider the events leading up to Negron and Centeno’s marriage. Not so. USCIS

considered Negron’s claims that she had entered into a bona fide marriage with Centeno but

determined that there was substantial and probative evidence of marriage fraud. This is a rational

finding that the Court has no discretion to disturb.




                                                  5
        Plaintiff also argues that § 1154(c)’s marriage-fraud bar does not apply because Negron

and Centeno’s marriage was void from the beginning. 3 The Court disagrees. While Negron and

Centeno’s marriage might have been void, § 1154(c) applies even when there is only an attempt

or conspiracy to enter into a marriage for the purpose of evading immigration laws. See Quansah

v. Sessions, No. 17-4334, 2018 WL 401791, at *5 (E.D.P.A. Jan. 12, 2018) (“Marriage fraud can

also be found in the absence of evidence of a bona fide marriage, for example, the marriage is

never consummated, and where the spouses never lived together or held themselves out to family

and friends as husband and wife.”) Accordingly, the Court finds there was sufficient evidence for

USCIS to conclude that the marriage-fraud bar of § 1154(c) applied.

                                            CONCLUSION

        Based on the foregoing, it is

        ORDERED AND ADJUDGED that Defendant’s Motion to Dismiss or in the Alternative

for Summary Judgment (the “Motion”) [ECF No. 22] is GRANTED. Plaintiff’s Complaint is

DISMISSED with prejudice

        DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of November,
2019.




                                                  ________________________________
                                                  DARRIN P. GAYLES
                                                  UNITED STATES DISTRICT JUDGE




3 This is because Centeno was already married when he married Negron.



                                                     6
